 

Exhibit 10.1

 



PLAN OF LIQUIDATION AND DISSOLUTION

 

This Plan of Liquidation and Dissolution (the “Plan”), dated as of December 31,
2016, is entered into by and between ICON Leasing Fund Eleven, LLC, a Delaware
limited liability company (the “Company”), and ICON Capital, LLC, a Delaware
limited liability company (the “Manager”), and is intended to accomplish the
complete liquidation and dissolution of the Company in accordance with Section
18-801 and other applicable provisions of the Delaware Limited Liability Company
Act.

 

R E C I T A L S

 

WHEREAS, the Company and the Manager, among others, are parties to an Amended
and Restated Limited Liability Company Agreement, dated as of April 21, 2006
(the “LLC Agreement”); and

 

WHEREAS, the Manager has determined that it is in the best interest of the
Company to complete the liquidation and dissolution of the Company pursuant to
the adoption of this Plan; and

 

WHEREAS, in furtherance hereof, the Manager shall (i) place all of the Company’s
assets and liabilities, including any cash, in a liquidating trust (the
“Liquidating Trust”), with the Manager as its managing trustee (the “Managing
Trustee”), for the benefit of the holders of shares of limited liability company
interests of the Company (the “Members”); and (ii) cause the Liquidating Trust,
pursuant to the terms of a Liquidating Trust Agreement (the “Liquidating Trust
Agreement”) by and among the Company, the Manager, as Managing Trustee, and NRAI
Services, LLC, as resident trustee (the “Resident Trustee” and, with the
Managing Trustee, the “Trustees”), of even date herewith and attached as Exhibit
A hereto, to distribute all of the net cash proceeds from the sale of assets of
the Liquidating Trust and cash, less reserves for any contingent liabilities, to
the beneficiaries of the Liquidating Trust; and

 

WHEREAS, pursuant to the terms of the Liquidating Trust Agreement, the Members
of the Company shall receive, in exchange for their respective shares of limited
liability company interests, a pro rata beneficial interest in the Liquidating
Trust; and

 

WHEREAS, in furtherance of the liquidation and dissolution of the Company as
described herein, the Manager has adopted and approved this Plan.

 

NOW THEREFORE, the Manager authorizes the following on behalf of the Company:

 

1. The Company shall enter into, execute and deliver the Liquidating Trust
Agreement with the Trustees.

 

2. The Company shall enter into, execute and deliver to the Managing Trustee a
Bill of Sale, Assignment, Acceptance and Assumption Agreement, which is attached
hereto as Exhibit B (the “Bill of Sale”), which, together with related transfer
instruments, shall transfer and assign to the Managing Trustee, on behalf of the
Liquidating Trust, all right, title, interest in and to, and liabilities and
obligations related to, all assets, including, but not limited to, any cash
reserves and any other assets and liabilities held by the Company as of the date
of such Bill of Sale. The assets in the Liquidating Trust shall be reserved,
liquidated or distributed by the Managing Trustee in accordance with the terms
of the Liquidating Trust Agreement.

 



 

 

 

3. The Company shall continue to indemnify the Manager and its officers,
directors, managers, members, employees and agents in accordance with the
Company’s Certificate of Formation, the LLC Agreement and any contractual
arrangements, for actions taken in connection with this Plan. The Manager is
authorized to obtain and maintain insurance as may be necessary, appropriate or
advisable to cover the Company’s obligations hereunder.

 

4. If for any reason the Manager determines that such action would be in the
best interests of the Company, it may amend or modify the Plan and the actions
contemplated hereunder without any further action or approval from the Members.

 

5. The Manager shall cause the Company to file with the Secretary of State of
the State of Delaware a Certificate of Cancellation, which cancels the Company’s
Certificate of Formation.

 

6. The Manager shall take any and all other actions deemed required, necessary
or desirable to complete the liquidation and dissolution of the Company,
including, but not limited to, the execution and delivery of any and all
agreements, certificates, instruments or other documents deemed required,
necessary or desirable in connection therewith.

 

[The remainder of this page is left intentionally blank.]

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Plan as of the date
first set forth above.

 

 

ICON LEASING FUND ELEVEN, LLC               By: ICON Capital, LLC,              
its Manager                             By:   /s/ Michael A. Reisner          
Name:   Michael A. Reisner           Title:   Co-Chief Executive Officer and
Co-President                       ICON CAPITAL, LLC                            
By:   /s/ Michael A. Reisner          Name:   Michael A. Reisner       Title:  
Co-Chief Executive Officer and Co-President  

 

 

 

 

EXHIBIT A

Liquidating Trust Agreement

 

 

 

 

  

EXHIBIT B

Bill of Sale, Assignment, Acceptance and Assumption Agreement

 

 



 

 

 



 